Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This action is in reference to the communication filed on 17 DEC 2019
Claims 1-20 are present and examined. 
Examiner notes priority in the pending Application to Application 13590811, now patent 10510092. 

Information Disclosure Statement

Examiner has considered and annotated the IDS as filed on 12/17/2019 – Examiner has presumed the “screen captures” referenced in the IDS, but not provided in the file wrapper, are assumed to be those provided with application 13590811. Applicant to confirm. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "corresponding” in claim 10, 20 is a relative term which renders the claim indefinite.  The term "corresponding to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the Examiner notes the specification uses the term in a manner identical to the claim language, and does not reference any figures from which the user could infer the “correspondence” between the two elements claimed – Examiner notes that corresponding could mean simply the size is correlated by any means and not at all bounded by the related element. Corresponding to a feature could mean that as the feature gets larger the related item either gets smaller, larger, in proportion to the action of the primary element. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-20  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10510092. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: Exemplary independent claims 1, 10 of the pending Application recite limitations such as “receiving commodity data..; identifying a plurality of branded and non-branded offers; generating… a plurality of branded display elements, generating… at least one leading non-branded display element; organizing the plurality of branded/non-branded elements into a matrix wherein each element includes a first action element responsive to selection.”  Such features of exemplary claims 1, 10 of the pending Application would be anticipated by claim 1 of the ‘092 patent, including the limitations of: “a user interface comprising a plurality of branded display elements; at least one non-branded display element... wherein each of the elements include an action element…responsive to selection in the user interface…re-rendering the element responsive to the selection of the element into an expanded view; and… matrix display for displaying the plurality of branded/non-branded elements wherein the matrix display is further configured to organize the plurality of elements into a plurality of commodity groups…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-7, 9, 11-17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaehn et al (US 20030125994 A1, hereinafter Jaehn) in view of Crean et al (US 20070198306 A1, hereinafter Crean). 

In reference to claim 1, 11 
Jaehn teaches: A computer-implemented method for generating a user interface on a computer system for remote display of commodity information, the method comprising:
receiving, over a communication network, commodity data from a plurality of commodity providers (at least [fig 7 and related text] at [041-043] product line is identified to determine which results to return from for display to the user in response to a query); 
identifying in the commodity data, by the computer system, a plurality of branded commodity offers at least [a plurality of additional offers] and a plurality of [other] commodity offers (at least [figs 1-3, 6, 7 and related text] at [041-044] the branded offers for hotels/airlines/rental cars etc. are selected, at [045] specifically, the process repeats to identify additional lines);
generating, by the computer system, a plurality of branded display elements from the plurality of branded commodity offers (at least [figs 1-3, 6 and related text] branded car rentals, and at [fig 2] and related text, a plurality of offers are shown for given, see also [041-045]);
generating, by the computer system, at least one leading [additional] display element from the plurality of [alternative] commodity offers (at least [figs 1-3, 6] and related text, i.e. 3+ elements are displayed – a plurality of branded, and an additional “other” element); and

wherein each of the plurality of branded display elements and the at least one leading [other] display element includes a first action element responsive to selection in the user interface, wherein the first action element is configured to re-render, by the computer system, a respective display element from a non-expanded view of the respective display element to an expanded view of the respective display element (at least [ fig 1, 4 and related text including 006, 0031] selection of a fare causes details to be shown, rate is shown upon an interaction with the hypertext link i.e. element)  and at [006, 023-27, 31, 038]: elements are displayed in rows; clicking changes the data to be displayed, 031: reservation page is transitioned to the user; user may click on different links i.e. elements and receive different information).
Jaehn as cited discloses all the elements above. Examiner further notes that Jaehn discloses that the process noted in paragraph 045 may repeat indefinitely in order to identify offers from other carriers to be included within the matrix, for the first and second parameters of the search input by the user. However, Jaehn does not specifically disclose that some of the selected entries in the matrix are specifically unbranded. Examiner does not necessarily find a functional distinction between branded and unbranded, however, in the interest of compact prosecution, Examiner notes that Crean does teach: 
Generating, by the computer system, a plurality of branded display elements (at least [fig 2 and related text] Alaska airlines is shown as multiple branded display elements in flight listing 220) 
Generating by the computer system, at least one leading non-branded display element from the plurality of non-branded offers (at least [fig 2 and related text] “multiple carriers” i.e. unbranded offers are presented); 
Organizing, by the computer system, the plurality of branded display elements and the at least one leading non-branded display element into a matrix of display elements (at least [fig 2 and related text] Multiple carrier listings – i.e. unbranded, appear with Alaska airlines i.e. branded); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize their parameters, such as cost, timing, time of departure, etc., over the actual brand selected (see 003). Crean further discloses that consumers with such requirements are often overwhelmed or unable to sort through every result that perhaps comes up, and as such, would benefit from (and be more likely to purchase from) an interface that adheres to their stated parameters outside of branding (see 003). 


In reference to claim 2, 12:
Jaehn further teaches: wherein each of the plurality of branded display elements and the at least one leading [other] display element includes a second action element responsive to selection in the user interface, wherein the second action element is configured to render, by the computer system, a commodity purchase screen ( at least [figs 1, 3, 4 and related text including 006, 023-27, 031-033 038] reservation page is transitioned to when user activates hypertext link 54 the user; user may click on different links i.e. elements and receive different information).  Jaehn as cited discloses all the elements above. Examiner further notes that Jaehn discloses that the process noted in paragraph 045 may repeat indefinitely in order to identify offers from other carriers to be included within the matrix, for the first and second parameters of the search input by the user. However, Jaehn does not specifically disclose that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize their parameters, such as cost, timing, time of departure, etc., over the actual brand selected (see 003). Crean further discloses that consumers with such requirements are often overwhelmed or unable to sort through every result that perhaps comes up, and as such, would benefit from (and be more likely to purchase from) an interface that adheres to their stated parameters outside of branding (see 003). 

In reference to claim 3, 13 :
Jaehn further teaches: receiving, over the communication network, a plurality of bids to provide [another] commodity offers (at least figs 3, 4, and related text and 009-011, 026-027] highest to lowest offers, i.e. bids);
determining, by the computer system, from the plurality of bids, at least one leading [other] commodity offer (at least [026, figure 3, 4 and related text]); and
generating, by the computer system, at least one leading non-branded display element from the at least one leading [other] commodity offer (at least [026, figure 3, 4 and related text] element displayed). 
Jaehn as cited discloses all the elements above. Examiner further notes that Jaehn discloses that the process noted in paragraph 045 may repeat indefinitely in order to identify offers from other carriers 
determining, by the computer system, from the plurality of bids, at least one leading non-branded commodity offer (at least [fig 2 and related text] multiple non-branded, ranked, multiple airline options) and
generating, by the computer system, at least one leading non-branded display element from the at least one leading non-branded commodity offer (at least [fig 2 and related text] multiple non-branded, ranked, multiple airline options). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize their parameters, such as cost, timing, time of departure, etc., over the actual brand selected (see 003). Crean further discloses that consumers with such requirements are often overwhelmed or unable to sort through every result that perhaps comes up, and as such, would benefit from (and be more likely to purchase from) an interface that adheres to their stated parameters outside of branding (see 003). 

In reference to claim 4, 14:
Jaehn further teaches wherein determining, by the computer system, from the plurality of bids, the at least one leading [other] commodity offer includes determining that the at least one leading [other] commodity offer includes better terms than another non-branded commodity offer (at least [009, 035]: 

In reference to claim 5, 15:
Jaehn wherein determining that the at least one leading [other] commodity offer includes better terms than another [other] commodity offer includes determining that the at least one leading [other] commodity offer improves at least one term of the another [other] commodity offer (at least [025-029] classes of rental cars shown). Jaehn as cited discloses all the elements above. Examiner further notes that Jaehn discloses that the process noted in paragraph 045 may repeat indefinitely in order to identify offers 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize their parameters, such as cost, timing, time of departure, etc., over the actual brand selected (see 003). Crean further discloses that consumers with such requirements are often overwhelmed or unable to sort through every result that perhaps comes up, and as such, would benefit from (and be more likely to purchase from) an interface that adheres to their stated parameters outside of branding (see 003). 

In reference to claim 6, 16:
Jaehn further teaches: wherein the at least one term includes a commission rate associated with a [other] commodity offer (at least [0026] fees associated with the rental may change the rank). However, Jaehn does not specifically disclose unbranded elements. Examiner does not necessarily find a functional distinction between branded and unbranded, however, in the interest of compact prosecution, Examiner notes that Crean does teach: non-branded commodity offers (at least [fig 2 and related text] the multiple airline/unbranded offers). It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results 

In reference to claim 7, 17:
Jaehn further teaches: wherein organizing, by the computer system, the plurality of branded display elements and the at least one leading [other] display element into the matrix of display elements includes organizing the display elements into a plurality of commodity groups each having a plurality of display elements (at least figs [1-3] rental agencies, airline etc. are organized in a matrix). However, Jaehn does not specifically disclose unbranded elements. Examiner does not necessarily find a functional distinction between branded and unbranded, however, in the interest of compact prosecution, Examiner notes that Crean does teach: wherein organizing, by the computer system, the plurality of branded display elements and the at least one leading non-branded display element into the matrix of display elements includes organizing the display elements into a plurality of commodity groups each having a plurality of display elements (at least [fig 2 and related text] the multiple airline/unbranded offers, and airline specific/branded).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize 

In reference to claim 9, 19:
Jaehn further teaches: wherein organizing, by the computer system, the plurality of branded display elements and the at least one leading [other] display element into the matrix of display elements includes sorting the plurality of display elements within each of the plurality of commodity groups based on associated pricing information for the respective display element (at least [figs 1-3] rental cars are arranged based on the type of rental car class – i.e. commodity groups).   However, Jaehn does not specifically disclose unbranded elements. Examiner does not necessarily find a functional distinction between branded and unbranded, however, in the interest of compact prosecution, Examiner notes that Crean does teach: wherein organizing, by the computer system, the plurality of branded display elements and the at least one leading non-branded display element into the matrix of display elements includes sorting the plurality of elements based on pricing information (at least [fig 2 and related text] the multiple airline/unbranded offers, and airline specific/branded). It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize their parameters, such as cost, timing, time of departure, etc., over the actual brand selected (see 003). Crean further discloses that consumers with such requirements are often overwhelmed or unable to sort through every result that perhaps comes up, and as such, would benefit from (and be more likely to purchase from) an interface that adheres to their stated parameters outside of branding (see 003).

Claims 8, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaehn et al (US 20030125994 A1, hereinafter Jaehn) in view of Crean et al (US 20070198306 A1, hereinafter Crean) further in view of Official Notice. 

In reference to claim 8, 18: 
Jaehn/Crean as cited discloses all the limitations above. Jaehn does not disclose specifically, a non-branded display element. Crean discloses a non-branded display element (see fig 2 and related text – multiple carrier options are unbranded). It would have been obvious to one of ordinary skill in the art at the time of the invention to include both branded and non-branded options as in Crean, when presenting search results to a user in both Crean and Jaehn, as Crean discloses the difficulty in finding travel arrangements at the lowest cost that satisfy all requirements, within a single carrier (see 003), in that many travelers are more preoccupied with parameters such as cost and timing than carrier/provider (see 002). Crean teaches that such consumers/travelers are therefore more likely to find a natural improvement in results that prioritize their parameters, such as cost, timing, time of departure, etc., over the actual brand selected (see 003). Crean further discloses that consumers with such requirements are often overwhelmed or unable to sort through every result that perhaps comes up, and as such, would benefit from (and be more likely to purchase from) an interface that adheres to their stated parameters outside of branding (see 003).
 The combination however, does not specifically disclose a single non-branded element. Official Notice however, is hereby taken that the choice to include a single element out of a plurality of elements is at best a design choice. One of ordinary skill in the art at the time of the invention, and particularly in view of the iterative searching in both Jaehn and Crean, could have reasonably assumed that a limited number of selections matching a user’s criteria and compared to available inventory in an limited quantity industry such as travel accommodations, could have assumed that a sole entry would have presented itself. 

Claims 10, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaehn et al (US 20030125994 A1, hereinafter Jaehn) in view of Crean et al (US 20070198306 A1, hereinafter Crean) further in view of Lin-Hendel (US 20120042277). 

In reference to claim 10, 20: 
Jaehn/Crean discloses all the limitations above. Jaehn as cited teaches re-rendering a display based on a user click (see at least [fig 4 and related text]. However, the reference does not disclose re rendering in reference to an expanded view. Lin-Hendel however does teach: wherein re-rendering, by the computer system, the respective display element from the non-expanded view of the respective display element to the expanded view of the respective display element comprises reconfiguring the display elements appearing in the associated row and associated position of display elements to a size corresponding to the expanded view of the respective display element in which the second action element is selected (at least [047, figures 12A-12E]: when a chart is clicked on, the chart is enlarged and presents additional data). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the data shown within an interface such as those displayed in Jaehn/Crean, using a click mechanism as taught by Lin-Hendel, because Lin-Hendel teaches wherein this functionality is highly desirable for a user when attempting to compare multiple purchasing options (see 013). The three references are each preoccupied with a user’s ease with obtaining additional information, and as such a user would therefore be provided with more detailed information when necessary, but also able to easily reduce the information to the bare minimum needed to compare and make a decision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent 8719084, to Bous, and the related family of patents, are found to be especially relevant in that they disclose a plurality of means of providing opaque/semi opaque travel offers to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622